JPMorgan Chase Bank, s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     January 28, 2015

                                   No. 04-14-00342-CV

                                Richard A. RODRIGUEZ,
                                        Appellant

                                            v.

                           JPMORGAN CHASE BANK, N.A.,
                                   Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2000-CI-12923
                         Honorable Dick Alcala, Judge Presiding


                                     ORDER
        Appellant’s motion to filed amended brief is GRANTED. Appellant’s Amended Brief is
filed as of January 6, 2014.



                                                 _________________________________
                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court